Sherwood, J.
Seduction the charge, three months in the county jail and a fine of $100 the punishment.
Section 2304, Revised Statutes 1889, so far as necessary to quote it, is as follows: “But it shall not be necessary for the review of the action of any lower court on appeal or writ of error, that the motion for a new trial, in arrest of judgment, or instructions filed in the lower court shall be copied- or set forth in the bill of exceptions filed in the lower court, provided the bill of exceptions so filed contains a direction to the *119clerk to copy the same, and the same are so copied into the record sent up to the appellate court.”
In this case the motion for a new trial has not been embodied in the bill of exceptions, nor does that bill contain a direction to the clerk to copy such motion. Consequently we can not notice the motion although it appears in the transcript. State v. Griffin, 98 Mo. 672. No error appearing in the record proper,' judgment affirmed.
All concur.